Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The applicant's arguments/remarks, see 2nd ¶ of page 7 – 2nd ¶ of page 8, filed 03/21/2022, with respect to 35 U.S.C 103 rejection of Claims 1, 2, 4-6 and 7 have been fully considered but they are not persuasive. In response to applicant’s arguments/remarks, see last ¶ of Page 7, generally stating that “Kawai does not disclose “unformatted text” because repair progress statuses of Kawai have only four options, e.g. ‘new’, ‘being repaired’, ‘being followed’ & ‘repair completed, and those four options are a complete and comprehensive list of all the available options, ….thereby they would be formatted or fixed text that is chosen by a user, as opposed to being unformatted text that is input by a user”, the examiner respectfully disagree. 
Examiner interpreted “unformatted text” as “plain text” that doesn’t preserve formatting, e.g. links or words in bold, italics with underline, etc. On the other hand, in ¶ 0010 of Kawai discloses that the repair progress status can be updated using the repair progress updating means which may be an Input Device (see 22 – Fig. 4 and ¶ 0056). Furthermore, ¶ 0078 describes that the input device 22 may be a keyboard for inputting data to the main memory [i.e. the repair progress status can be updated/inputted by an operator/user using a keyboard as unformatted text / plain text]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US PG PUB 20100250453), hereinafter "Kawai", in views of Nijim et al. (US PAT 10963333), hereinafter "Nijim", further in views of Mowry et al. (US PG PUB 20180189130), hereinafter "Mowry".
Regarding Claim 1, Kawai discloses:
A method comprising: 
monitoring unformatted text related to a configuration item in a first relevant source (i.e. facility device monitoring server 1 may check/monitor repair progress status associated with an air conditioner [i.e. a configuration item] in the repair progress information database [i.e. a first relevant source]; the repair progress status may indicate “being repaired”, “being followed”, etc. [i.e. plain text / unformatted text]; Note that the repair progress status of the repair progress data can be manually changed/updated, by the user [i.e. unformatted text added/entered by the user regarding “what is being done during the maintenance”], from "new" to "being repaired" or "being followed" and can also be updated from "new", "being repaired" or "being followed" to "repair completed") (S12 & S14 – Fig. 8, ¶ 0010, ¶ 0020, ¶ 0077, ¶ 0078, ¶ 0087 and ¶ 0106);
analyzing the unformatted text (i.e. the facility device monitoring server 1 may analyze whether or not the repair progress of the repair progress data extracted in step S31 is "being repaired" or "being followed" [i.e. the unformatted text]) (S32 – Fig. 10 and ¶ 0099);
determining that the configuration item has a first maintenance event wherein the configuration item is to be maintained in response to the analysis of the unformatted text (i.e. the system may determine that the repair progress status associated with air conditioner [i.e. the configuration item] is in the state of "being repaired" or "being followed" [i.e. a first maintenance event wherein the configuration item is to be maintained] in response to analysis of the repair progress data, e.g. "being repaired" or "being followed" [i.e. the unformatted text] ) (S32 – Fig. 10 and ¶ 0099); and
designating that the configuration item is in a maintenance mode (i.e. the system may update [i.e. designate] the repair progress status associated with air conditioner [i.e. the configuration item] to the state of "being repaired" [i.e. is in a maintenance mode]) (¶ 0020 and ¶ 0099).
However, Kawai does not explicitly disclose:
a
On the other hand, in the same field of endeavor, Nijim teaches:
analyzing the unformatted text using a natural language processing system (i.e. the system may analyze, using natural language processing, unstructured data [i.e. unformatted text] which may include telemetry data, troubleshooting and repair feedback data inputted by the user [i.e. unformatted text], etc.) (Column 6 Line # 3 – 7, Column 7 Line # 38 – 41 and Column 8 Line # 1 - 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kawai to include the feature for analyzing the unformatted text using a natural language processing system as taught by Nijim so that the unformatted text such as repair progress and feedback data may be analyzed based on natural language processing (Column 8 Line # 1 - 12).
However, the combination of Kawa and Nijim does not explicitly disclose:
suppressing alerts related to the configuration item while the configuration item is in the maintenance mode.
On the other hand, in the same field of endeavor, Mowry teaches:
designating that the configuration item is in a maintenance mode (i.e. manage service provider MSP may schedule/designate that the monitored device/system 20 [i.e. the configuration item] is in a maintenance mode) (¶ 0019); and 
suppressing alerts related to the configuration item while the configuration item is in the maintenance mode (i.e. MSP may also schedule a maintenance mode defining a present or future maintenance window of time, i.e. planned downtime, for the monitored device 20 [i.e. the configuration item] during which [i.e. while the configuration item is in the maintenance mode] notification [i.e. alerts] or resolution [i.e. alerts] related to the fault should be suppressed) (¶ 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kawai and Nijim to include the feature for suppressing alerts related to the configuration item while the configuration item is in the maintenance mode as taught by Mowry in order to prevent the fault related notifications generated during the maintenance mode from being unnecessarily sent to users/personnel (¶ 0019).

Regarding Claim 2, Kawai, Nijim and Mowry disclose, in particular Kawai teaches:
wherein the first relevant source is selected from the group consisting of: an online community or forum, an instant messaging or file sharing service, a micro-service or configuration item login database, or a configuration item change log (i.e. facility device monitoring server 1 may check/monitor repair progress status associated with an air conditioner in the repair progress information database [i.e. the first relevant source]; the repair progress status may indicate “being repaired”, “being followed”, etc. [i.e. a configuration item change log]) (S12 & S14 – Fig. 8, ¶ 0010, ¶ 0020, ¶ 0087 and ¶ 0106).

Regarding Claim 4, Kawai, Nijim and Mowry disclose, in particular Njjim teaches:
Monitoring unformatted text related to the configuration item in a second relevant source (i.e. unstructured telemetry data [i.e. unformatted text] and troubleshooting & repair feedback data [i.e. unformatted text] regarding CPE device 102 [i.e. the configuration item] may be collected continually [i.e. monitoring] from CPE device and troubleshooting and repair feedback data sources [i.e. a second relevant source]) (Fig. 2, Column 6 Line # 3 – 7, Column 6 Line # 63 – 67, Column 7 Line # 38 – 41 and Column 8 Line # 1 - 12).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 6, Kawai, Nijim and Mowry disclose, in particular Mowry teaches:
ceasing designating that the configuration item is in the maintenance mode according to a termination of the first maintenance event (i.e. monitored device 20 [i.e. configuration item] is scheduled in a planned maintenance window [i.e. ceasing the maintenance mode according to a termination of the first maintenance event]) (¶ 0004 and ¶ 0019).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in views of Nijim further in views of Mowry as applied to claim 1 above, and further in view of Polepalli (US PG PUB 20190200244), hereinafter "Polepalli".
Regarding Claim 7, Kawai, Nijim and Mowry disclose all the features with respect to Claim 1 as described above.
However, the combination of Kawai, Nijim and Mowry does not explicitly disclose:
wherein analyzing the unformatted text using a natural language processing system comprises: discovering what type of maintenance will be performed; which configuration items are affected; and what date, time, and duration the first maintenance event will be.
On the other hand, in the same field of endeavor, Polepalli teaches:
wherein analyzing the unformatted text using a natural language processing system comprises: discovering what type of maintenance will be performed; which configuration items are affected; and what date, time, and duration the first maintenance event will be (i.e. natural language processing may be used to analyze datasets, e.g. connection status of one or more wireless carriers that system 102 has access to, Internet feeds pertaining to the one or more wireless carriers, real-time user reports, etc. [i.e. unformatted text], wherein the analyzing is to determine types of maintenance that will be performed, e.g.  User computing device 110-2 [i.e. configuration items that will be affected] is scheduled to run a mission critical application [i.e. type of maintenance] at 10 PM for two hours [i.e. what date, time, and duration the event will be]) (¶ 0050 and ¶ 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kawai, Nijim and Mowry to include the feature wherein analyzing the unstructured data using a natural language processing system comprises: discovering what type of maintenance will be performed; which configuration items are affected; and what date, time, and duration the first maintenance event will be as taught by Polepalli so that information regarding maintenance may be determined from different data sources, e.g. real-time user reports, website data, etc., based on natural language processing (¶ 0050 and ¶ 0088).

Allowable Subject Matter
Claims 8-9 and 11-20 are allowed.
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451